The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Admitted Prior Art
APA 1: Applicant indicated on the record on page 9 of the response filed on 9/04/17 that the controller used in the invention (box 9 in Fig 5) and claimed in claims 1, 8, 9 and 20 is a conventional programmable logic controller as described in Wikipedia article “Programmable Logic Controller” that can be programmed in a desired fashion to control operation of a device connected to it without changing the physical structure of the controller. 
APA 2: Applicant’s specification (paragraphs 0005 and 0006 of the background section) discloses devices for converting the blue color light generated by a laser into a light of a yellow color using a yellow phosphor and combining the two light beams to generate white light.
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “applicants can find nothing in Kosa that relates to using the phase delays in a phosphor based light conversion device”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kosa reference is used for teaching a light conversion device that includes a controller that compares two different signals in order to determine if the device is safe to operate, it is not used for teaching of using a phase delay method of comparison between two signals, instead Kasazumi reference is used for teaching the phase delay method.
In response to applicant's argument that “there is no teaching in Kasazumi of a limitation “determining a safe to operate parameter of the laser device … based on a phase delay between the laser output signal and phosphor converted light signal””, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Kasazumi teaches comparing phase delay between the laser light signal and the SHG crystal converted light signal in order to provide feedback control to the laser device. The limitation of determining safe to operate parameter that is used in a laser feedback system is already taught by the Kosa reference. Kasazumi reference is only used for its teaching of using a phase delay method to compare the differences between two wavelength signals, the source of these signals and the outcome of the comparison is considered an intended use recitation.
In response to applicant's argument that Kasazumi does not disclose determining safe to operate parameter and the phosphor converted light signal and that Kosa does not disclose the phase delay method, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Kosa and Kasazumi provide all the necessary teachings that would enable one of ordinary skill to arrive at the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-10, 20 and 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “modulating the laser beam emitted by the laser device and monitoring the modulation depths of the laser output signal and the converted light signal”, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
On page 9 of applicant’s response filed on 1/10/22, applicants state: “Although, phosphor based light conversion devices are known, the inventors of the present invention have determined that due to the finite response time of the phosphor, the signal measured by the 20 converted- light sensor 6 is delayed in phase relative to the signal measured by the laser-output sensor 7. Monitoring the modulation depth of the detected signals as well as the phase delay between them provides sufficient information to ascertain whether the light source is safe to operate.”
However, finite response time of the phosphor that produces a phase delay does not occur in a signal that is not modulated. Modulating the laser signal is not claimed in claims 1 and 20.
Paragraph 0050 of applicant’s specification discloses: “the laser output can be modulated in a periodic fashion. Due to the finite response time of the phosphor, the signal measured by the 20 converted- light sensor 6 is delayed in phase relative to the signal measured by the laser-output sensor 7. Monitoring the modulation depth of the detected signals as well as the phase delay between them provides sufficient information to ascertain whether the light source is safe to operate.”
In other words, monitoring phase delay alone without also monitoring the modulation depth of the detected signals would result in insufficient information being provided to the controller. Monitoring the modulation depth is not claimed in claims 1 and 20.
In order to overcome this rejection claims 1 and 20 should be amended as follows: Lines 2-3: “a laser device configured to generate laser light of a predetermined laser wavelength, modulate the laser light, and emit the laser light as a laser beam that is modulated in time”
Lines 12-15: “a controller configured to 
receive the laser-output signal and the converted-light signal,
monitor the modulation depths of the received signals, 
determine a safe-to-operate parameter of the laser device based on the modulation depths and a phase delay between the laser-output signal and the converted-light signal, and 
provide a warning …”

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “laser light of a wavelength … converted light of a wavelength are combined…" in lines 6-7 of the claim.  There is insufficient antecedent basis for these limitations in the claim, since two different outputs are being referred to as “a wavelength” and lines 2-5 already describe the first and the second wavelengths. In order to overcome this rejection, the limitation “laser light of a wavelength” should be replaced with “laser light of the first wavelength” and the limitation “converted light of a wavelength” should be replaced with “converted light of the second wavelength”.
The remainder of the claims are rejected for their dependence on claim 1. For the purpose of examination, the claims as presented have been searched and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8-10, 20 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kosa et al. (4,994,059) found in IDS, hereinafter ‘059, and further in view of Kasazumi et al. (2004/0066807) found in IDS, hereinafter ‘807, and APA.
Fig 1 of ‘059 discloses laser-based light source, comprising:
1. 	"a laser device [14] configured to generate laser light of a predetermined laser wavelength and emit the laser light as a laser beam [16]; 
a light-conversion device [37] configured to convert at least part of the laser light into converted light; 
a laser-output sensor [45] configured to receive a portion of an output of the laser light emitted by the laser device [14] and determine a laser-output signal [48] being correlated with the output of the laser light; 
a converted-light sensor [41] configured to receive a portion of an output of the converted light emitted by the light-conversion device [37] and determine a converted-light signal [54] being correlated with the output of the converted light; and
a controller [control (not numbered), 26, 15, 46, 52, 53] configured to 
receive the laser-output signal [48] and the converted-light signal [54], and
determine a safe-to-operate parameter [normalized output of the threshold detector] of the laser device based on the laser-output signal [48] and the converted-light signal [54], and
provide a warning indicator to a user and/or control operation of the laser-based light source [laser output is shut down by closing of shutters 27, 28] based on a comparison between the safe-to-operate parameter and at least one predefined threshold [predetermined range].” (see col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
	‘059 discloses a laser device as described above, in addition ‘059 discloses the wavelength conversion device 37 to be a fluorescent element such as chromium doped sapphire or any other element suitable for wavelength conversion (col. 2 ln. 59-65), but does not disclose the light conversion device to be phosphor based:
1.	“a phosphor light conversion device configured to convert at least part of the laser light into a phosphor converted light.”
	However, a phosphor based light conversion device is well known in the art as evidenced by paragraphs 0005 and 0006 of the background section of applicant’s specification (APA 2), which discloses converting the blue color light generated by a laser into a light of a yellow color using a yellow phosphor and combining the two light beams to generate white light.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to use the phosphor light conversion device, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
‘059 discloses a laser device as described above, in addition ‘059 discloses that the controller is configured to determine a safe-to-operate parameter of the laser device based on a ratio of the laser-output signal and the converted-light signal, but does not disclose that this parameter can be determined:
1.	“based on a phase delay between the laser-output signal and the converted-light signal”
However, it is well known in the art as evidenced by APA1 that conventional programmable logic controllers can be programmed in a desired fashion to control operation of a device connected to it without changing the physical structure of the controller. Therefore, the disclosed controller is capable of being reprogrammed to perform the claimed function by comparing a phase delay instead of comparing a ratio, without departing from the main goal of the controller of determining a safe to operate parameter (threshold values).
	Furthermore, comparing phase delay between two wavelength signals in order to control the operation of a laser is a well-known method in the art of feedback control as evidenced by Fig 5 of ‘807.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ‘807 and APA into the device of ‘059 by using a controller configured to compare phase delay between the laser light wavelength and the converted light wavelength for at least the purpose of determining accurate threshold parameters that can be used to ensure that the output light is within safe operating limits.
 ‘059 further discloses:
2. 	“wherein the laser-output sensor [45] is formed by a laser-light photo diode [PD] configured to receive the portion of the laser light.” 
8. 	“wherein the controller [control (not numbered), 26, 15, 46, 52, 53] is configured to compare the safe-to-operate parameter [normalized output] with two predefined thresholds [predetermined range].” (col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9) 
9. 	“wherein the controller [control (not numbered), 26, 15, 46, 52, 53] is configured to at least one of shut down laser emission [26], switch the laser emission to a safe intermediate level based on a comparison between the safe-to-operate parameter [normalized output of the threshold detector] and at least one predefined threshold [predetermined range].” (col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
10.	“further including a redirection device having a beam splitter [31] configured to reflect the at least part of the converted light to the phosphor converted-light sensor [41] and to reflect the portion of the laser light to the laser-output sensor [45]."
23.	“wherein the safe-to-operate parameter relates to the laser-based light source being in an unsafe to operate condition (this is an intended use recitation that does not result in a structural difference between the claimed invention and the prior art, it has been considered but it does not patentably distinguish the claimed invention from the prior art), and wherein the unsafe to operate condition includes at least one of: when a package containing the light source is opened, when a removable optical component of the light source is removed, when phosphor degradation or a removable phosphor removal occurs, when the position of any component or light-conversion device is beyond a predefined tolerance value, or when a light-guiding part in the laser based light source, including an optical fiber, is cut or damaged.” (col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
Regarding claim 20, the arguments applied above to the apparatus described with regards to claim 1 and 9 are applicable to this claim as well. In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of ‘059 into the device of APA 2 by combining the white light source with an output controlling structure consisting of two photodetectors and a controller for at least the purpose of preventing unwanted output from being output from the laser source.

Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/    
Primary Examiner, Art Unit 2828